Name: Commission Regulation (EEC) No 1887/85 of 8 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/ 18 Official Journal of the European Communities 9 . 7 . 85 COMMISSION REGULATION (EEC) No 1887/85 of 8 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, as regards Greece, the said Article 103 and Council Regulation (EEC) No 990/84 (*) lay down the criteria for fixing the amount of production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3b and 3c thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetable (3) contains provisions as to the methods for determining the production of aid ; Article 1 For the marketing year 1985/86 : (a) the minimum price referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to produ ­ cers for peaches ; (b) the production aid referred to in Article 3c of the same Regulation for peaches in syrup, shall be as set out in the Annex. Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined for the Member States other than Greece on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vege ­ table sector ; (c) the need to ensure the normal marketing of fresh products for the various uses ; Whereas, as regards Greece, pursuant to Article 103 of the Act of Accession and until the first move towards alignment of prices, the minimum price to be paid to Greek producers is to be established on the basis of prices paid in Greece to national producers, over the reference period defined in Article 1 of Council Regu ­ lation (EEC) No 41 /81 (4) ; whereas that price must be aligned with the level of the common prices pursuant to Article 59 of the Act of Accession ; Article 2 1 . The aid provided for in respect of Greece shall be applicable to all production of processed products obtained from produce grown in Greece . 2. Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 123 , 9 . 5 . 1984, p. 25 . (j OJ No L 3 , 1 . 1 . 1981 , p. 12 . O OJ No L 103, 16 . 4 . 1984, p. 21 . 9 . 7. 85 Official Journal of the European Communities No L 177/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX 1 . MINIMUM PRICE TO BE PAID TO THE PRODUCERS (ECU/100 kilograms net, ex producer) Product Greece Other Member States Peaches intended for the manufacture of peaches in syrup 31,27 34,76 2. PRODUCTION AID (ECU/100 kilograms net) Product Greece Other Member States Peaches in syrup 12,46 19,50